DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2019 and 11/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is .
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Handschy et al. (5900976) in view of Gupta (20130250415 A1).
Regarding claim 1 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), comprising: an outputter (512+514+520) configured to output first radiation (522+524)  including visual information in a predetermined spectrum (visual information from 520); a polarizing plate (100) configured to absorb a first s-polarized radiation (similar to 114 as in Fig. 2, of the first radiation 522+524) from the first radiation (522+524) and transmit a first p-polarized radiation (524, see column 8, line 29-52).
Handschy et al. in embodiment of Fig. 6 do not teach  an optical layer configured to reflect at least a portion of the first p-polarized radiation incident on a first side of the optical layer with a wavelength corresponding to the predetermined spectrum.
Handschy et al. in embodiment of Fig. 4 teaches an optical layer 306 which is configured to reflect at least P-polarized radiation (meaning at least a portion of the first p-polarized radiation) incident on a first side of the optical layer with wavelength corresponding to the predetermined spectrum.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use an optical layer configured to reflect P-polarized radiation incident as disclosed by Handschy et al. in embodiment of Fig. 4 as layer 106 and provide it to polarizing plate 100 of Fig. 6 for the purpose of providing  ; since it has been held to be within the general skill of a worker in the art to select a 
Handschy et al. does not teach the Display is an augmented reality display apparatus.
Gupta discloses head-up display 800 as an augmented reality display utilizes in coupling PBS  and out-coupling PBS (as shown in Fig. 8)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PBS with heads-up display as an augmented reality display as disclosed by Gupta and use display system of Handschy et al. to make augmented reality system as taught by Gupta for the purpose of  viewing super imposed image with outside scene (see Gupta paragraph [0045]-[0046].).

Regarding claim 2 , Handschy et al. discloses PBR for an AR display apparatus (see Fig. 1-6, mainly Fig. 6) the outputter (512+514+520) is further configured to output the first p-polarized radiation including the visual information (524) such that the first p-polarized radiation including the visual information passes through the polarizing plate and is projected to the optical layer (306 as in Fig. 4 which is 106). 

Regarding claim 3 , Handschy et al. discloses PBR for an AR display apparatus (see Fig. 1-6, mainly Fig. 6) the optical layer (layer 306 as in Fig. 4 or 106 as on Fig. 1 is provided in Fig. 6)  is further configured to reflect, into a predetermined viewing space, the at least a portion of the first p-polarized radiation with the wavelength corresponding to the predetermined spectrum, among the first p-polarized radiation passing through  

Regarding claim 4 , Handschy et al. discloses PBR for an AR display apparatus (see Fig. 1-6, mainly Fig. 6) the outputter (512+514+520) comprises: a display panel (520) configured to display the visual information based on the predetermined spectrum; and a light source (512) configured to provide a light to the display panel for displaying the visual information (see column 8, line 29-52 discloses 520 as spatial light modulator provide image information).

Regarding claim 5 , Handschy et al. discloses PBR for an AR display apparatus, an AR display apparatus (see Fig. 1-6, mainly Fig. 6) the first p-polarized radiation (524) including the visual information is incident at a predetermined threshold angle when projected to the optical layer (layer of 100 in fig. 6, similar layer to 106 or 306 as in Fig. 2 and Fig. 4, ray 524 is incident at predetermined angle onto the PBS).

Regarding claim 6 , Handschy et al. discloses PBR for an AR display apparatus, an AR display apparatus (see Fig. 1-6, mainly Fig. 6),  the polarizing plate (100) is further configured to absorb a second s-polarized radiation, among a second radiation incident on a second side of the optical layer and passing through the optical layer (as shown in Fig. 2 polarizing plate 100 is configured to absorb 120 s-polarization 

Regarding claim 7 , Gupta discloses the AR display apparatus (as in Fig. 8) a second p-polarized radiation, among a second radiation (as an external scene) being incident on a second side of the optical layer ( on an out-coupling PBS 810).
Handschy et al. discloses PBR for an AR display apparatus (see Fig. 1-6, mainly Fig. 6) in which if utilized with Gupta then external scene will  pass through the optical layer, pass through the polarizing plate and is reflected by the outputter, and the second p-polarized radiation reflected by the outputter passes through the polarizing plate and is projected to the first side of the optical layer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PBS with heads-up display as an augmented reality display as disclosed by Gupta and use display system of Handschy et al. to make augmented reality system as taught by Gupta for the purpose of  viewing super imposed image with outside scene (see Gupta paragraph [0045]-[0046].).

Regarding claim 9 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), an optical layer (306)configured to reflect the first p-polarized radiation with the wavelength corresponding to the predetermined spectrum in embodiment of Fig. 4, column 6, line 15-31) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use an optical layer configured to reflect P-

Regarding claim 16 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), the optical layer comprises at least one of a diffraction optical element (532, a reflective magnifier (DOE). 

Regarding claims 17-19, the structural limitations therein are the same as those recited in claims 1-7 and 9-16, as rejected by Handschy et al. in view of Gupta.
Handschy et al. in view of Gupta is silent to an augmented reality display method.
However, one skilled in the art will recognize that an augmented reality display method will comprise Applicant’s recited steps of absorbing, transmitting and reflecting.  Since only generic method steps and no specific method steps are claimed, the structure taught by  Handschy et al. in view of Gupta meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to an augmented reality display method of Handschy et al. in view of Gupta with the method of claims 17-19, since the method steps are obvious in light of the resultant structure.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Handschy et al. (5900976) in view of Gupta (20130250415 A1) and further in view of Takahashi (5237446).

Regarding claim 10 , Handschy et al. in view of Gupta discloses a display apparatus having the predetermined spectrum comprises a plurality of wavelengths (see column4, line 20-34 discloses broad spectrum includes predetermined spectrum).
Handschy et al. in view of Gupta do not state the optical layer has a different reflectance for each of the plurality of wavelengths. 
Takahashi discloses (see Fig. 12) an optical layer (LF as in Fig. 12) the optical layer has a different reflectance for each of the plurality of wavelengths (as shown incident ray comprising R,G,B,IR incident on a surface layers consist of element 17-23 which reflects wavelengths related to Red, Green,  Blue light and transmit IR.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace 106 with entire element of Fig. 12 consist of prism 11 with layers 18 attached to prism 11, Layer 20 attached to layer 18 and layer 22 attached to 20 and film 17 disposed between prism 11 and layer 18, film 19 disposed between layers 18 and 20, in order to form the device act as a low pass filter.

Regarding claim 11. Takahashi further discloses (see Fig. 12) the predetermined spectrum comprises at least one of a radiation with a wavelength of red 

Regarding claim 12. Takahashi further discloses (see Fig. 12) a reflectance of the optical layer is determined based on a visibility required by the optical layer (i.e. visible light with red, green and Blue light (see claim 12).

Regarding claim 13. Handschy et al. in view of Gupta discloses a display apparatus the optical layer (106) is further configured to reflect at least a portion of a second radiation (116)  with the wavelength.
Takahashi further discloses (see Fig. 12) the optical layer is further configured to reflect at least a portion of a second radiation with the wavelength corresponding to the predetermined spectrum among the second radiation being incident on a second side of the optical layer (as an incident ray consist of R,G,G,IR). 

Regarding claim 14, Handschy et al. in view of Gupta discloses a display apparatus as in claim 1 except limitation of this claim..

Takahashi discloses (see Fig. 12) an optical layer (LF as in Fig. 12) the optical layer has a different reflectance layer however layer 17 as in Fig. 12 replace with layer for reflecting only IR instead of transmitting IR which is well-known in the art and being incident on a second side of the optical film. 

.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Handschy et al. (5900976) in view of Gupta (20130250415 A1) and further in view of Weber et al. (6952312 B2).

Regarding claim 15 , Handschy et al. in view of Gupta discloses a display apparatus as in claim 1 except limitation of this claim.
Weber et al. discloses The AR display apparatus (as in fig. 2), wherein the optical layer  (20)(the optical layer 20 as disclosed by Weber et al. and replace with optical layer of Handschy et al.) is positioned between a windshield (18) of a vehicle  (see column 6, line 9-15 discloses use for vehicle)  and an internal cover layer, outside of the windshield with respect to the vehicle,..  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use display of Handschy et al. in view of Gupta within a windshield of vehicle as disclosed by Weber et al. for the   purpose of forming HUD optical system for vehicle. 

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Breed (20070057781 A1) in view of Handschy et al. (5900976).

Regarding claim 20 , Breed discloses  an augmented reality (AR) display apparatus (as in Fig. 74-94) comprising: 
a memory (paragraph [0330] discloses processor’s memory configured to store one or more instructions;
 a processor (paragraph [0222]) configured to execute the one or more instructions (see paragraph [0222] to: 
	generate visual information; and 
control a display panel to output the visual information (see paragraph [0223-]-[0225]); 
the display panel configured to output radiation including the visual information in a predetermined spectrum (see paragraph [0222]); 
Breed does not teach particularly a polarizing plate configured to only transmit p-polarized radiation, among the radiation output from the display panel; and 
an optical layer configured to reflect at least a portion of the p-polarized radiation towards a viewing area. 
Handschy et al. discloses  the polarizing plate (100) configured to only transmit p-polarized radiation (524, see column 8, line 29-52).
Handschy et al. do not teach an optical layer configured to reflect at least a portion of the p-polarized radiation towards a viewing area in embodiment of Fig. 6. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical layer configured to reflect P-polarized radiation incident to a viewing area as disclosed by Handschy et al. in embodiment of Fig. 4 as layer 106 and provide it to polarizing plate 100 of Fig. 6 to the device of Breed for the purpose of providing display device.

Regarding claim 21 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), further configured to reflect the first p-polarized radiation with the wavelength corresponding to the predetermined spectrum in embodiment of Fig. 4, column 6, line 15-31) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use an optical layer configured to reflect P-polarized radiation incident as disclosed by Handschy et al. in embodiment of Fig. 4 as layer 106 and provide it to polarizing plate 100 of Fig. 6  for the purpose of providing a display ; since it has been held to be within the general skill of a worker in the art to select a known material for reflecting coating on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (also see column 3, line  18-50).

Regarding claim 22 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), further configured to adjust a direction of  the p-polarized radiation including the visual information to be incident to the optical layer at a predetermined angle (as in Fig. 2, radiation 116 similarly radiation 534 in Fig. 6 is adjusted to incident on eye 536 of a person). 

Regarding claim 23, Breed discloses  an augmented reality (AR) display apparatus (as in Fig. 74-94) comprising: 
A windshield of a vehicle (as in Fig. 80A, element 512 disposed on windshield), and a multiband dichroic coating (512) layer formed on the windshield of the vehicle
Breed does not teach the multiband dichroic coating is configured to: 
reflect a first spectrum of radiation incident on the multiband dichroic coating layer from outside the vehicle; 
pass through a second spectrum of the radiation incident on the multiband dichroic coating layer from outside the vehicle; and 
pass through p-polarized portion of the second spectrum of the radiation reflected inside the vehicle. 
Handschy et al. discloses (see Fig. 2 and Fig. 6) the  multiband dichroic coating (100) is configured to: reflect a first spectrum of radiation (110) incident on the multiband dichroic coating layer (100) from outside the vehicle,
pass through a second spectrum of the radiation (524-528) incident on the multiband dichroic coating layer (100 from left side) from outside the vehicle; and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical layer configured to reflect P-polarized radiation incident to a viewing area as disclosed by Handschy et al. in embodiment of Fig. 4 as layer 106 and provide it to polarizing plate 100 of Fig. 6 to the device of Breed for the purpose of providing display device.

Regarding claim 24 , Handschy et al. discloses a display apparatus (see Fig. 1-6, mainly Fig. 6), the multiband dichroic coating layer (100) is further configured to reflect at least a portion of a p-polarized radiation including visual information generated inside the vehicle towards a viewing area (as in the fig. 6  light 524 to 528 to 534 to 538).

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Breed (20070057781 A1) in view of Handschy et al. (5900976) and further in view of Weber et al. (6952312 B2).

Regarding claim 25, Breed  in view of Handschy et al. discloses  an AR display apparatus as in claim 23 except the multiband dichroic coating layer is formed between the windshield and the coating layer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical layer located within windshield as disclosed by Weber et al. with the device of Breed in view of Hanschyer al. for the purpose of providing Head-up display.


Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 and 7, although the prior art teaches examples of dichroic optical element , the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 8, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 24, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872